DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-19, the examiner notes that multiple claims refers to a method. While the method(s) lack antecedent basis, it is also unclear if the method(s) are the same methods recited within the instant specification or some other method. For enhanced clarification, the examiner suggests referring to the specific method(s) found within the instant specification.
Claim 1 recites the limitation "the Contact Angle Test Method" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the Run-off Test Method" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the Post-conditioning Contact Angle Test Method" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the Contact Angle Test Method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the Capillary Drainage Test Method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the Aperture Dimension Test Method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the Contact Angle Test Method" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the Run-off Test Method" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the Contact Angle Test Method" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the Run-off Test Method" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 00/19949.
With reference to claim 18, WO 00/19949 (hereinafter “Cooper”) discloses a topsheet for use in an absorbent article having at least a first layer (page 1, lines 5-10), wherein the percentage of cotton, a hydrophilic fiber, in the topsheet can reach 100% (page 15, line 11) and wherein the cotton fibers can include as much as 100% of cotton fibers which have been subjected to a hydrophobic treatment (page 12, lines 28-30) and may also include 30% of fibers which have not been subjected to a hydrophobic treatment as set forth on page 11, lines 19-20.

Alternatively, one of ordinary skill in the art at the time of the invention would have been motivated to provide the article with a run-off of less than 40% as claimed in order to provide a sheet that is dry next to the skin of the user while providing effective filtration as taught by Cooper on page 23, lines 8-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2015/0038934) and further in view of WO 00/19949.
With reference to claims 1 and 16, Day et al. (hereinafter “Day”) discloses a hydrophobic [0030] topsheet (12) having at least a first layer with a first surface and an opposing second surface (figure 1) for an absorbent article [0003] wherein the layer defines a plurality of apertures (20) and land areas between the apertures (figure 1) wherein layer, which is defined by the land areas between apertures are considered to have a first surface land area contact angle of more than 70o as the layer is hydrophobic [0030] as defined to have the claimed contact angle as set forth tin [0024].

WO 00/19949 (hereinafter “Cooper”) teaches an analogous absorbent article that where the inner surface of the diaper that is in contact with the skin of the wearer includes the topsheet and other components, such as containment barriers coupled thereto (page 22, lines 4-8), includes between 5 and 100% of cotton fibers (cl. 16) as set forth on page 5, lines 25-29. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Day with at least 15% by weight of natural fibers as taught by Cooper in order to provide the user with the softness, biodegradability of a natural fiber having a lower tendency to cause allergies, irritations and rashes as taught by Cooper on page 23, lines 8-14.
With reference to claim 2, Day discloses a plurality of apertures uniformly distributed in the layer as shown in figure 1.
Regarding claim 3, Day discloses a topsheet wherein the contact angle on the land areas of the first layer after a conditioning process (i.e., treated with superhydrophobic composition) is more than 50 degrees as set forth in [0026] and [0030]. 


With reference to claim 4, Day discloses a topsheet wherein an Apertures Contact Angle on the majority of the apertures is less than or equal to 70o as set forth in [0030] where Day discloses that the apertures are treated to be hydrophilic.
The First Surface Land Area Contact Angle is at least 70o as set forth in [0030] and in the rejection of claim 1.
As to claim 5, Day discloses a topsheet wherein the plurality of the apertures of the first layer of the topsheet have at least 4% of hydrophilic open area as set forth in [0055]. 
With reference to claim 6, Day teaches a system which combines hydrophobic/hydrophilic treatments of the liner to create a “one-way valve” which significantly reduces re-wetting as set forth in [0056]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a drainage uptake as claimed in order to drives the fluid into the absorbent layer and away from the wearer's body such that the wearer feels drier and cleaner for an overall improved performing product as taught by Day in [0056].
As to claim 7, Day discloses a topsheet wherein a width of the plurality of the apertures is less than 1.5 mm as set forth in [0047].  


With reference to claim 8, Day discloses a topsheet wherein at least 20% of the plurality of the apertures of the first layer are hydrophilic as set forth in [0047].
With reference to claim 15, Day teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Day and claim 15 is provision that the first layer includes a carrier web and of a web comprising at least 50% of natural fibers by weight, with part of the web comprising the natural fibers entering the carrier web.
Cooper teaches a first layer includes a carrier web and of a web comprising at least 50% natural fibers by weight (page 5, lines 25-29), with part of the web comprising the natural fibers by weight entering the carrier web as set forth on page 14, lines 14-19.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the layer of Day via the methods taught by Cooper in order to provide the desired structure with the desired filtering and comfort properties as taught by Cooper on page 7, lines 6-13.
With reference to claim 17, Day discloses an absorbent article comprising a longitudinal centerline, a transversal centerline perpendicular to the longitudinal centerline (figure 1), the topsheet (12), a backsheet (22) and an absorbent core (16) positioned at least partially intermediate the backsheet and the topsheet wherein the first surface of the first layer of the topsheet is facing towards the skin of the wearer . 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2015/0038934) in view WO 00/19949 and further in view of Curro et al. (US 4,629,643).
With reference to claim 9, Day modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Day and claim 9 is provision that the majority of apertures of the first layer comprise side walls which extend outwardly, away from the land areas on the second surface. 
Curro et al. (hereinafter “Curro”) teaches a plurality of protrusions, wherein the plurality of protrusions (120,124) comprise side walls which extend outwardly, away from the land areas on the second surface as shown in figure 3. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the layer of Day modified with protrusions as taught by Curro in order to provide the layer with a substantially uniform soft and silky tactile impression  as taught by Curro in col. 1, lines 7-10.
With reference to claim 10, Day modified teaches the invention substantially as claimed as set forth in the rejection of claim 9.

Curro teaches a plurality of protrusions, wherein the majority of the plurality of protrusions (120,124) comprise side walls which are tapered such that a diameter of the aperture is larger at a top part of the aperture proximate to the land areas on the second surface of the first layer than a diameter of the aperture at a bottom part of the aperture which extends outwardly away from the land areas on the second surface of the first layer as shown in figure 3. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the layer of Day modified with protrusions as taught by Curro in order to provide the layer with a substantially uniform soft and silky tactile impression  as taught by Curro in col. 1, lines 7-10.
With reference to claim 11, Day modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Day and claim 11 is provision that the first layer comprises a plurality of protrusions extending outwardly, away from the land areas on the first surface, wherein the plurality of protrusions impart a three-dimensional shape to 
Curro teaches a plurality of protrusions, wherein the plurality of protrusions (120,124) extend outwardly, away from the land areas on the first surface, thereby imparting a three-dimensional shape to the first layer, and wherein the apertures are located between a majority of plurality of the protrusions as shown in figure 3. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the layer of Day modified with protrusions as taught by Curro in order to provide the layer with a substantially uniform soft and silky tactile impression  as taught by Curro in col. 1, lines 7-10.
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/19949 and further in view of Day et al. (US 2015/0038934).
With reference to claim 18, Cooper discloses a topsheet for use in an absorbent article having at least a first layer (page 1, lines 5-10), wherein the percentage of cotton, a hydrophilic fiber, in the topsheet can reach 100% (page 15, line 11) and wherein the cotton fibers can include as much as 100% of cotton fibers which have been subjected to a hydrophobic treatment (page 12, lines 28-30) and may also include 30% of natural fibers which have not been subjected to a hydrophobic treatment as set forth on page 11, lines 19-20.

Alternatively, one of ordinary skill in the art at the time of the invention would have been motivated to provide the article with a run-off of less than 40% as claimed in order to provide a sheet that is dry next to the skin of the user while providing effective filtration as taught by Cooper on page 23, lines 8-14.
The difference between Cooper and claim 19 is the provision that the first layer has a plurality of apertures and a First Surface Land Contact Angle on land areas of the first surface of the first layer between the majority of the apertures of more than 70o.
Day teaches a hydrophobic [0030] topsheet (12) having at least a first layer with a first surface and an opposing second surface (figure 1) for an absorbent article [0003] wherein the layer defines a plurality of apertures (20) and land areas between the apertures (figure 1) wherein layer, which is defined by the land areas between apertures are considered to have a first surface land area contact angle of more than 70o as the layer is hydrophobic [0030] as defined to have the claimed contact angle as set forth tin [0024].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a Cooper with the apertured layer of Day in order to promote the direction of fluid into the absorbent layer and away from the wearer's body such that the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orr et al. (US 2016/0076184) is cited for the teaching of a topsheet including hydrophilic and hydrophobic portions within a base opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781